DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 14 and 20, it is not clear what the "virtual link" can be (e.g. network connection links; or links that indicate relationship status between 
	It is not clear if the "functions" are processed on the "field nodes" or "cloud nodes"; or they are not related to any elements of the claim.
	It is not clear if the "data dependencies" is used for to set up the "sets of data" or not.  It is also not clear if the "data dependencies" are for the "functions" or for the "field nodes" or the "cloud nodes".
	It is not clear what the "cost" can be (e.g. monetary cost to a customer; or bandwidth needed to transfer data).
	It is not clear if there is just one "cloud node" to which the data is sent; or to which there is a "cost".
	It is not clear how the "cost" is used to determine to "send the remote set of data" (e.g. the data is sent when the cost is too high; or too low).

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8 and 12-20 are rejected under 103 over Wang et al (U.S. Pat. 10757177) in view of Broussard et al (U.S. Pat. 9716666).
 
As per claim 1 Wang teaches the invention substantially as claimed including a Multi-site Integrated Session-oriented Transaction (MIST) computing system, the system comprising: one or more field nodes (nodes in the client networks); a central processing facility comprising one or more cloud nodes (provider network), the central processing facility geographically remote from each of the one or more field nodes; a wide area network comprising one or more virtual links (network 110), each virtual link of the one or more virtual links connecting a corresponding field node of the one or more field nodes to at least one of the cloud nodes (Figs. 1-4; col 7 lines 21-45, col 6 lines 12-20 provider network, which has its own computing nodes, is connected to multiple client networks, each containing a plurality of nodes; col 2 line 63 - col 3 line 5, col 5 lines 5-9, col 6 lines 23-31: connected devices are connected via the network to provider network and the connected devices are virtually connected to their backup nodes in the provider network); 
	a MIST controller (IoT Service) comprising a MIST compiler (Configuration Manager) and a MIST mapper (Coordinator Function), executing on a computing platform (Fig. 3), wherein the MIST compiler is configured to process a distributed compute session request for a distributed dataset to generate a compiled distribute compute session request comprising one or more functions and one or more data configuration manager  processes a user specification of a MapReduce system into distributed partitions of data localities and their associated functions; the functions are performed by nodes that are associated with the different partitions of data localities), and 
	wherein the MIST mapper is configured to: process the compiled distributed compute session request to determine, for a selection of the at least one remote sets of data, whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with a cloud node of one of the cloud nodes, based on a cost of transporting the remote set of data from the proximate field node to the cloud node via one of the plurality of virtual links (col 6 line 64- col 7 line 8, Fig. 7, col 8 lines 47-67, col 9 lines 16-26 coordinator function decide what data should be redirected to a node of the provider network based on a cost function that considers bandwidth required to transfer the data); in response to determining to process the remote set of data with the cloud node, output a data retrieval request to the proximate field node to cause the proximate field node to send the remote set of data to the cloud node for processing at the cloud node; and in response to determining to process the remote set of data with the field node, output a computation request to the proximate field node to cause the proximate field node to process the remote set of data (col 9 lines 1-25, col 7 lines 1-20 coordinator function instructs a selected set of nodes in client network, based on their monitored performance, to redirect data to a remote provider network node if the cost of transmitting the data is worth it; if it is not worth it the coordinator function will just managed the operation of the nodes in the client network, which means the coordinator function instructs the nodes to continue their assigned work).

	Wang does not explicitly teach that the cost of transport is determined for each of the at least one remote set of data. 

	However Broussard explicitly teaches that the cost of transport is determined for each of the at least one remote set of data (Figs. 2, 5, 6, col 7 lines 46-67, col 9 lines 35-49, col 12 line 60- col 13 line 7, col 13 line 46 - col 14 line 9 all the data nodes are determined and for every one of them, a determination is made on whether to move a process to a processing node that is closer to the corresponding data node, based on a latency cost of transferring of data to a current processing node). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Wang and Broussard since both are directed towards distributed processing of distributed data in cloud environments.  One with ordinary skill in the art would be motivated to incorporate the teachings of Broussard into that of Wang because Broussard further improves performance of processing of distributed data in cloud environments by allowing processing to be done in close proximity to data dynamically (col 1 lines 6-7, 31-56). 

As per claim 2 Wang teaches a MIST cluster comprising the one or more cloud nodes and the one or more field nodes interconnected with the one or more virtual links (Figs. 1-4; col 7 lines 21-45, col 6 lines 12-20 provider network, which has its own computing nodes, is connected to multiple client networks, each containing a plurality of nodes; col 2 line 63 - col 3 line 5, col 5 lines 5-9, col 6 lines 23-31: connected devices are connected via the network to provider network and the connected devices are virtually connected to their backup nodes in the provider network).

As per claim 3 Wang teaches wherein each of the one or more virtual links comprises a secure virtual tunnel (col 5 lines 6-9).

As per claim 4 Wang teaches comprising: a cluster manager configured to track one or more of resources of the one or more cloud nodes and the one or more field nodes, data proximity for sets of data to the field nodes, and resource costs, wherein the MIST mapper is configured to determine whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with the cloud node of one of the cloud nodes further based on one of more of the resources of the one or more cloud nodes and the one or more field nodes, the data proximity for sets of data to the field nodes, or the resource costs (col 6 line 64- col 7 line 8, Fig. 7, col 8 lines 47-67, col 9 lines 16-26 coordinator node monitor performance of the nodes and decide what data should be redirected to a node of the provider network based on a cost function that considers bandwidth required to transfer the data).

As per claim 5 Wang as modified by Broussard teaches wherein, to determine whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with the cloud node, the MIST mapper is configured to determine a first proximity of a data source for the computation request relative to the field node and determine a second proximity of the data source for the computation request relative to the cloud node (Wang Figs. 1-4; col 7 lines 21-45, col 6 lines 12-20 provider network, which has its own computing nodes, is connected to multiple client networks, each containing a plurality of nodes; col 6 line 64- col 7 line 8, Fig. 7, col 8 lines 47-67, col 9 lines 16-26 coordinator function decide what data should be redirected to a node of the provider network based on a cost function that considers bandwidth required to transfer the data; Broussard col 7 lines 53-67, col 8 lines 20-35, col 9 line 35 - col 10 line 4 proximity data of different processing nodes, which can be located at different locations, are determined and compared).

As per claim 6 Broussard teaches wherein the MIST mapper is configured to select the field node from the plurality of field nodes in response to determining that the first proximity is less than a proximity of each other node of the plurality of field nodes (Figs. 2, 5, 6, col 7 lines 46-67, col 9 lines 35-49, col 12 line 60- col 13 line 7, col 13 line 46 - col 14 line 9 processing node that is closest to a data node can be selected).

As per claim 8 Wang teaches wherein the compiled distributed compute session request is a first compiled distributed compute session request, and wherein the MIST mapper is configured to: process a second compiled distributed compute session configuration manager  processes a user specification of a MapReduce system into distributed partitions of data localities and their associated functions, so it is obvious that user can submit more than one such specifications; col 6 line 64- col 7 line 8, Fig. 7, col 8 lines 47-67, col 9 lines 16-26; col 9 lines 1-25, col 7 lines 1-20 based on a new user specification coordinator function can execute different assigned functions on different nodes and redirect data to provider network nodes as needed).

As per claim 12 Wang teaches wherein, to determine whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with the cloud node, the MIST mapper is configured to calculate a cost function based on the cost of transporting data for the computation request on the plurality of virtual links to the cloud node (col 9 lines 16-26).

As per claim 13 Wang as modified by Broussard teaches wherein, to calculate the cost function, the MIST mapper is configured to calculate the cost function further based on one or more of a computational graph for a session for the computation request, data at the cloud node, data at one or more of the plurality of field nodes, a bandwidth at the plurality of virtual links, or a latency at the plurality of virtual links (Wang col 9 lines 16-26; Broussard col 8 lines 20-63, col 9 lines 7-15, 35-67).

As per claims 14-19 they are broader method versions of system claims 1-6.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-6, respectively.

As per claim 20 it is a product version of method claim 14.  Therefore, it is rejected for the same reasons as those presented for claim 14.

Claim 7 is rejected under 103 over Wang et al (U.S. Pat. 10757177) in view of Broussard et al (U.S. Pat. 9716666) and in further view of Baughman et al (U.S. Pub. 2013/0346614).

As per claim 7 Wang as modified by Broussard does not explicitly teach wherein, to determine whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with the cloud node, the MIST mapper is configured to apply machine learning.

	However Baughman teaches wherein, to determine whether to process the remote set of data with one of the field nodes that is proximate to the remote set of data or with the cloud node, the MIST mapper is configured to apply machine learning ([0038], [0028], [0029] allocation of cloud resources are determined through reinforcement learning).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Baughman and Wang as modified by Broussard since both are directed towards distributed processing in cloud environments.  One with ordinary skill in the art would be motivated to incorporate the teachings of Baughman into that of Wang as modified by Broussard because Baughman further improves performance of processing in cloud environments by optimizing resource allocation in the cloud ([0004]). 

Claims 9-11 are rejected under 103 over Wang et al (U.S. Pat. 10757177) in view of Broussard et al (U.S. Pat. 9716666) and in further view of Efremov et al (U.S. Pat. 9667657).

As per claim 9 Wang as modified by Broussard does not explicitly teach wherein the computation request comprises a request to process streaming network data for network and information security and intrusion detection.

	However Efremov teaches wherein the computation request comprises a request to process streaming network data for network and information security and intrusion detection (col 4 line 61 - col 5 line 39).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Efremov and Wang as modified by Broussard since both are directed towards distributed processing in cloud environments.  One with ordinary skill in the art would be motivated to incorporate the teachings of Efremov into that of Wang as modified by Broussard because Efremov further improves security of processing in cloud environments (col 1 line 51 - col 2 line 6). 

As per claim 10 Wang as modified by Broussard and Efremov teaches wherein the MIST compiler determines to process the computation request at the field node; and wherein, to process the streaming network data, the field node is configured to generate behavioral analysis information and send information for the streaming network data to the cloud node (Wang col 5 lines 40-51 sensor data streams can be processed locally or remotely; col 7 lines 6-29, col 9 lines 1-26: results of a local node can be routed to a remote node Efremov col 6 lines 61-67, col 12 claim 11 processing nodes of Wang could be used to perform behavioral detection services).

As per claim 11 Efremov teaches wherein the cloud node determines malware is detected in the MIST computing system using the behavioral analysis information (col 6 lines 61-67, col 12 claim 11 processing nodes of Wang could be used to perform behavioral detection services).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BING ZHAO/Primary Examiner, Art Unit 2198